SNEED, Circuit Judge,
concurring.
I concur in the result reached by Judges Wallace and Skopil. To aid those who might be interested in this disposition, a sketch of the relevant facts follows.
This case involves two separate incidents of violence committed by Roland Weber in the summer of 1994. Near the end of June, Weber hit Leslie Winters in the head several times with a baseball bat. As Winters attempted to flee, Weber told him that he was going to kill him. Several days later, Weber walked around a trailer home with a large handgun tucked in the waistband of his pants, threatened to shoot the trailer home inhabitant’s dog, and then shot two rounds in the direction of Keith Hendrix. One of the shots hit Hendrix in the leg.
In connection with the Winters incident, Weber was charged with assault with a deadly weapon by means of force likely to produce great bodily injury, and with dissuading a witness. For the Hendrix incident, Weber was also charged with assault with a firearm with a personal firearm use enhancement, and possession of a firearm. Two prior prison terms were alleged under California Penal Code § 667.5(b), and one was stricken.
Weber appeals pro se from the district court’s denial of his habeas corpus petition. For the reasons stated in the majority disposition, none of Weber’s claims have merit.